Citation Nr: 0111157	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a thyroid disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for an abdominal growth 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

The RO denied the veteran's claims, except the claim based on 
exposure to Agent Orange, on the basis that they were not 
well grounded.  However, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, eliminates the requirement that claims be well 
grounded and redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  On 
remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

A number of private medical reports have been associated with 
the record showing treatment for a variety of disorders.  
They show that the veteran has received continuing treatment, 
especially with psychotropic medications during the 1990's, 
for anxiety, depression, panic attacks, and a bipolar 
disorder, as well as for manic depression, diabetes mellitus, 
hypothyroidism, hypertension, angina, and left ventricular 
dysfunction.  Although these were the only reports initially 
identified by the veteran, they refer to a number of private 
hospitalizations for his complaints, apparently during the 
1990's, which have not been associated with the record.  For 
example, when the veteran was seen in late May 1998, it was 
reported that he had recently been hospitalized at Greene 
County Memorial Hospital for severe chest discomfort.  Other 
hospitals were not specifically identified in the record, 
only the fact of hospitalization.  When seen in late February 
1998, it was reported that he began having increased tremor 
from his Lithium while he was in the hospital with chest 
pain.  When seen in early April 1998, it was reported that 
the veteran was status post hospitalization two weeks 
previously.  

In a statement received in June 1999 concerning his claim for 
service connection for an abdominal growth due to exposure to 
Agent Orange, the veteran reported that he had been going to 
the VA facility at Oakland since the previous March, an 
apparent reference to the University Drive VA Medical Center 
(VAMC), Pittsburgh.  He said that a physician there had 
checked out "this swelling and said it was my spleen 
sticking out there."  The RO did not obtain these records, 
although records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The record further shows that in formal claims for VA 
benefits filed in 1996 and 1999, the veteran indicated that 
his claimed disorders began in the 1990's, except for his 
mental disorder, which, he said, began in 1984.  
Nevertheless, in view of the comprehensive scope of the 
Veterans Claims Assistance Act of 2000, the Board is of the 
opinion that further development is necessary.  Accordingly, 
this case is REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities at any time 
since his separation from service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  This should 
specifically include any pertinent 
treatment records from the University 
Drive VAMC, Pittsburgh, and from Greene 
County Memorial Hospital.  

2.  Following completion of the 
development requested above, the veteran 
should be afforded a VA examination, or a 
medical opinion should be obtained, if 
such an examination or opinion is 
necessary to make a decision on any of 
his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (to be codified at 
38 U.S.C. § 5103A(d)).  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

4.  Following completion, to the extent 
possible, of the requested development 
and any further indicated development, 
the RO should re-adjudicate the claims 
remanded herein.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  However, the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


